     Case 1:20-cv-00540-DAD-JLT Document 16 Filed 08/18/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ZURI S. YOUNG,                                    No. 1:20-cv-00540-DAD-JLT (PC)
12                       Plaintiff,
13                                                      ORDER DENYING MOTION FOR
              v.
                                                        TEMPORARY RESTRAINING ORDER
14    J. GODWIN, et al.,
                                                        (Doc. No. 15)
15                       Defendants.
16

17           Plaintiff Zuri S. Young is a state prisoner proceeding pro se in this closed civil rights

18   action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 26, 2020, the undersigned adopted findings and recommendations issued by the

21   assigned magistrate judge, denying plaintiff’s motion to proceed in forma pauperis and

22   dismissing this action without prejudice. (Doc. No. 9.) The court agreed with the magistrate

23   judge’s findings that four of plaintiff’s prior cases were dismissed for failure to state a cognizable

24   claim, and that plaintiff’s complaint in this action failed to show that he was under imminent

25   danger of serious physical injury. (Id. at 2-3.) Plaintiff appealed from that order of dismissal, and

26   his appeal is currently pending before the Ninth Circuit Court of Appeals. (See Doc. Nos. 11,

27   12.)

28   /////
     Case 1:20-cv-00540-DAD-JLT Document 16 Filed 08/18/20 Page 2 of 2


 1           On August 12, 2020, plaintiff filed a motion for a temporary restraining order. (Doc. No.

 2   15.) Plaintiff argues therein, among other things, that he is entitled to in forma pauperis status,

 3   that none of his prior cases that were dismissed should have counted as strike dismissals (or been

 4   dismissed at all), and that he is under imminent danger of serious physical injury. (See id.)

 5   Because plaintiff’s appeal concerns these very same matters, the court does not have jurisdiction

 6   over plaintiff’s motion. See Pyrodyne Corp. v. Pyrotronics Corp., 847 F.2d 1398, 1403 (9th Cir.

 7   1988) (“filing of notice of appeal . . . divested the district court of jurisdiction over the matters

 8   appealed”).

 9           Accordingly,
10           1. Plaintiff’s motion for a temporary restraining order (Doc. No. 15) is denied;

11           2. This court will not entertain any further motions filed by plaintiff during the pendency

12                of his appeal, unless directed to do so by the Ninth Circuit Court of Appeals.

13   IT IS SO ORDERED.
14
         Dated:     August 18, 2020
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                          2
